Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2005

Shuman v. Penn Manor Sch Dist
Precedential or Non-Precedential: Precedential

Docket No. 04-2715




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Shuman v. Penn Manor Sch Dist" (2005). 2005 Decisions. Paper 490.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/490


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


                 No. 04-2715


      JOSHUA SHUMAN, A MINOR
  BY AND THROUGH HIS MOTHER AND
NATURAL GUARDIAN, TERESA SHERTZER;
         TERESA SHERTZER,

                           Appellants

                      v.

   PENN MANOR SCHOOL DISTRICT;
    PENN MANOR SCHOOL BOARD;
  DONALD STEWART, INDIVIDUALLY;
  JANICE M. MINDISH, INDIVIDUALLY
  BRIAN D. BADDICK, INDIVIDUALLY;
    PHILIP B. GALE, INDIVIDUALLY;
     CAROLE FAY, INDIVIDUALLY,

    (Amended See Clerk's Order of 8/11/04)


On Appeal from the United States District Court
   for the Eastern District of Pennsylvania
            (D.C. No. 02-cv-03594)
 District Judge: Honorable James K. Gardner
                 Argued June 29, 2005
   Before: NYGAARD*, SMITH, and FISHER, Circuit Judges.

                    (Filed September 7, 2005)

Deirdre A. Agnew (Argued)
Building 400A
1450 East Boot Road
West Chester, PA 19380
       Attorney for Appellants

Ellis H. Katz (Argued)
Sweet, Stevens, Tucker & Katz
331 Butler Avenue
P.O. Box 5069
New Britain, PA 18901
        Attorneys for Appellees

Jason R. Wiley
School District of Philadelphia
Office of General Counsel
440 North Broad Street, 3rd Floor
Philadelphia, PA 19130-4015
       Attorney for Appellees,
       Penn Manor School Board,
       Donald Stewart and
       Janice M. Mindish




       *
         The Honorable Richard L. Nygaard assumed senior status on
July 9, 2005.

                                  2
                    OPINION OF THE COURT



FISHER, Circuit Judge.

        This is an appeal from the District Court’s grant of summary
judgment in favor of defendants Penn Manor School District, Penn
Manor School Board, and several administrators of Penn Manor High
School and against plaintiff Joshua Shuman (“Shuman”), a student at
the Penn Manor High School. Shuman alleges that the defendants
violated his due process rights under the Fourth and Fourteenth
Amendments and his right to equal protection under the Fourteenth
Amendment during the course of an investigation into an incident of
sexual misconduct between Shuman and a female classmate. We find
no violation of Shuman’s constitutional rights and will affirm the
judgment of the District Court.

                              I. FACTS

         On December 7, 2001, an incident of sexual misconduct took
place between Shuman and Olivia Becker (“Becker”), a female
student at the Penn Manor High School, during their agricultural
science class. The nature of the sexual misconduct – whether
consensual or not – is firmly disputed by both students; however,
because the details of the underlying incident are not relevant for our
purposes, we turn to the school’s investigation of the incident, which
is said by Shuman to have deprived him of his Fourth and Fourteenth
Amendment rights.




                                  3
        On December 10, 2001, Becker spoke with Assistant Principal
Phillip B. Gale (“Gale”) and relayed her version of events, reporting
that Shuman had touched her in a sexual manner without her consent
three days earlier. Gale then called Shuman to his office at
approximately 10:15 a.m. where he was questioned for ten to fifteen
minutes regarding the incident. Shuman denied forcibly touching
Becker and instead claimed that the incident was consensual.
Shuman also named students sitting in close proximity to Shuman
and Becker during their class as potential witnesses. When asked to
describe the conversation between himself and Gale, Shuman testified
in his deposition:

       He asked me if I knew why I was there and asked ---
       he had asked about a situation that had occurred on
       the 7th. And I said what situation and he said the one
       concerning you and Olivia Becker. And I said, yeah,
       I know that there was something there but I didn’t
       figure it was a situation there. And he said that she
       was claiming that I physically forced my hand upon
       her, and that she was very upset about it. And then I
       told him what I just went through and told you during
       the whole story and he said the stories weren’t
       matching and asked me if I knew about what she was
       talking about. I said I had no idea and he said, well,
       I’d have to wait there while he called some witnesses
       down, to see if he could find a witness.

A. 161-62 (Dep. Shuman).

       Following this meeting, Gale instructed Shuman to sit in a
small conference room across the hallway from Gale’s office.
Shuman stayed in the conference room and did schoolwork for the
next several hours. During that time, Gale claims that he re-


                                 4
interviewed Becker, informing her that Shuman had denied her
version of the events and characterized the incident between them as
consensual. According to Gale, Becker adamantly denied that the
incident was consensual and encouraged Gale to speak with three
friends with whom she confided after the incident. Gale claims he
interviewed these students after his second meeting with Becker.
Shuman disputes that Gale spoke with Becker a second time or that
he spoke to these additional witnesses at all.1

        At approximately 11:30 a.m., Gale escorted Shuman to the
cafeteria, where Shuman ate alone and apart from Gale and the other
faculty members. After lunch, Gale escorted Shuman back to the
conference room where Shuman stayed for the remainder of the day.
Shuman left the room only one other time, before lunch, to get a drink
of water.

        Gale later returned to the conference room with Assistant
Principal Brian D. Baddick (“Baddick”). Together, Gale and Baddick
questioned Shuman again about the incident with Becker. This
meeting lasted about ten minutes. Gale returned to the conference
room again around 1:15 p.m. and informed Shuman that he was going
to be suspended as punishment for the “inappropriate conduct.” A.
177 (Dep. Shuman).

       Sometime after 1:00 p.m., Gale telephoned Shuman’s mother,
Teresa Shertzer (“Shertzer”), and informed her of the incident
involving Shuman and of the resulting four-day suspension. Gale



       1
        Because we do not find this dispute to be material for
purposes of summary judgment, we accept Shuman’s account that
Gale spoke to Becker only one time and did not interview her
confidantes.

                                  5
also requested that Shertzer pick Shuman up from school at that time.
Shertzer arrived at the school around 2:00 p.m.

        On December 13th, Shertzer received a letter dated December
10, 2001, indicating that Shuman would be suspended from
December 11, 2001 until December 14, 2001, for “Sexual
harassment[.] More specifically: Inappropriate conduct.” A. 982.
The letter also stated that Shuman and Shertzer were required to
attend a reinstatement conference with Gale before Shuman could
return to school. Shuman’s reinstatement conference was held on
December 14, 2001, and was conducted by Janice M. Mindish
(“Mindish”), the principal of the Penn Manor High School, and Gale.
Shuman attended with his mother, his step-father, and his attorney.
Shuman returned to school on December 17, 2001.

        On June 5, 2002, by and through his mother, Shuman filed a
Complaint in the United States District Court for the Eastern District
of Pennsylvania, alleging a series of federal constitutional and state
law claims.2 On August 27, 2002, the District Court granted in part

       2
        Shuman’s Complaint originally named the following
defendants: Penn Manor School District, Penn Manor School Board,
C. Willis Herr, Richard L. Frerichs, Jeffrey E. Lyon, Patrick T. Kline,
Donald H. Anderson, H. Thomas Herr, Kelly K. Withum, Donna
Wert, Jeffrey Kreider, Dolores Warfel, Steve Syrocki, each
individually and as members of the Penn Manor School Board; Gary
B. Campbell, individually and as Superintendent of the Penn Manor
School District; Donald Stewart, individually and as Acting
Superintendent of the Penn Manor School District; Mindish,
individually and as Principal of Penn Manor High School; Baddick,
individually and as Assistant Principal of the Penn Manor High
School; Gale, individually and as Dean of Students of the Penn
Manor High School; and Carole Fay, individually and as a Teacher

                                  6
and denied in part the defendants’ motion to dismiss. The following
claims in nine counts then remained: violation of procedural due
process rights (in violation of the Fifth and Fourteenth Amendments);
violation of Fourth Amendment rights; violation of the right to equal
protection of the law under the Fourteenth Amendment; violation of
First Amendment rights; intentional infliction of emotional distress;
negligence; and negligent infliction of emotional distress. On
May 17, 2004, the District Court granted the Penn Manor Defendants’
motion for summary judgment on Shuman’s First, Fourth, Fifth, and
Fourteenth Amendment claims and dismissed his state law claims for
lack of jurisdiction.

         On June 15, 2004, Shuman filed a timely notice of appeal. On
appeal, Shuman contends that the District Court erred in its
determination that the Penn Manor Defendants did not violate
Shuman’s due process rights under the Fourth and Fourteenth
Amendments and his right to equal protection under the Fourteenth
Amendment. Shuman additionally argues that should the Court
reverse any part of the District Court’s decision, remanding the matter
for trial, then his state law claims should be reinstated and heard by
the District Court.



and Agriculture Coordinator of the Penn Manor High School.
        By Orders dated June 24, 2003, October 1, 2003, and
November 6, 2003, the District Court dismissed defendants Herr,
Frerichs, Lyon, Kline, Anderson, Herr, Withum, Wert, Kreider,
Warfel, and Syrocki from the action. On February 11, 2004, the court
also dismissed Campbell from the action by stipulation of the parties.
The remaining defendants in the action are the Penn Manor School
District, Penn Manor School Board, Stewart, Mindish, Baddick, Gale,
and Fay (collectively, “Penn Manor Defendants” or “the school”). On
October 1, 2003, Counts I through VII were dismissed against Fay.

                                  7
                   II. STANDARD OF REVIEW

         “We exercise plenary review over the District Court’s grant
of summary judgment” and “apply the same standard that the District
Court should have applied.” Abramson v. William Paterson Coll. of
N.J., 260 F.3d 265, 276 (3d Cir. 2001). A court should grant
summary judgment “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits,
if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.”
Fed. R. Civ. P. 56(c). In evaluating the evidence, “a court must view
the facts in the light most favorable to the nonmoving party and draw
all inferences in that party’s favor.” Armbruster v. Unisys Corp., 32
F.3d 768, 777 (3d Cir. 1994). While the individual pieces of
evidence alone may not suffice to make out the claims asserted, we
must review the record as a whole picture. Woodson v. Scott Paper
Co., 109 F.3d 913, 921 (3d Cir. 1997).

       This Court reviews questions of law de novo. United States
v. Hendricks, 395 F.3d 173, 176 (3d Cir. 2005).

                         III. DISCUSSION

         Section 1983 imposes civil liability upon any person who,
acting under the color of state law, deprives another individual of any
rights, privileges, or immunities secured by the Constitution or laws
of the United States. Gruenke v. Seip, 225 F.3d 290, 298 (3d Cir.
2000). This section does not create any new substantive rights but
instead provides a remedy for the violation of a federal constitutional
or statutory right. Id. (citing Baker v. McCollan, 443 U.S. 137, 144
n.3 (1979)). To establish valid claims under § 1983, the plaintiff
must demonstrate that the defendants, while acting under color of
state law, deprived him of a right secured by the Constitution or the


                                  8
laws of the United States. Mark v. Borough of Hatboro, 51 F.3d
1137, 1141 (3d Cir. 1995) (citing Moore v. Tartler, 986 F.2d 682,
586 (3d Cir. 1993)).

        A.      Fourth Amendment Due Process Claim

        Shuman alleges that the Penn Manor Defendants deprived him
of his due process rights under the Fourth Amendment as a result of
the school’s investigation into the incident between Shuman and
Becker. Shuman’s Fourth Amendment claim stems from what he
alleges was an unlawful seizure – i.e., when he was held in the
administrative offices of Penn Manor High School from
approximately 10:15 a.m. until 2:00 p.m. on December 10, 2001.
Shuman does not challenge whether the intrusion was justified at its
inception, which entailed the initial removal of Shuman from class or
the initial questioning by Gale. Shuman concedes that these
intrusions were justified due to Becker’s allegations against him.
Rather, Shuman alleges that the problem arose as the intrusion
continued, where, according to Shuman, no further investigation was
being done and he was detained for approximately three and one-half
hours.

        The Fourth Amendment protects “[t]he right of the people to
be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures . . . .” U.S. CONST . amend. IV.
The Supreme Court has held that the Fourteenth Amendment extends
this constitutional guarantee to searches and seizures by state officers,
Elkins v. United States, 364 U.S. 206, 213 (1960), including public
school officials, New Jersey v. T.L.O., 469 U.S. 325 (1985) (citing W.
Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 637 (1943)). “The
Fourth Amendment’s ‘principal concern . . . is with intrusions on
privacy,’ and therefore when the infraction deals not ‘with the initial
decision to detain an accused and the curtailment of liberty that such


                                   9
a decision necessarily entails, but rather with the conditions of
ongoing custody following such curtailment of liberty,’ then the claim
invokes principles of substantive due process.” Gottlieb v. Laurel
Highlands Sch. Dist., 272 F.3d 168, 172 (3d Cir. 2001) (citing
Ingraham v. Wright, 430 U.S. 651, 674 (1977)).

        A seizure occurs for Fourth Amendment purposes when “a
reasonable person would have believed that he was not free to leave.”
Michigan v. Chesternut, 486 U.S. 567, 573 (1988). Based upon
Shuman’s uncontroverted testimony, he was told to remain in the
conference room under Gale’s direction for several hours and was not
free to leave. He thus appears to have been “seized” within the
meaning of the Fourth Amendment. See Doe v. Haw. Dep’t of Educ.,
334 F.3d 906, 909 (9th Cir. 2003) (finding student held to tree with
tape for five minutes seized within meaning of Fourth Amendment);
cf. Gottlieb, 272 F.3d at 172 (finding momentary use of physical force
by teacher not seizure within meaning of Fourth Amendment).
Nonetheless, that Shuman was “seized” is but the first part of the
analysis. It must still be determined whether the seizure constituted
a violation of his Fourth Amendment rights.

        With limited exceptions, a search or seizure requires either a
warrant or probable cause. See, e.g., Camara v. Mun. Court, 387
U.S. 523, 528-29 (1967) (“[E]xcept in certain carefully defined
classes of cases, a search of private property without proper consent
is ‘unreasonable’ unless it has been authorized by a valid search
warrant.”); T.L.O., 469 U.S. at 340-41 (“Ordinarily, a search -- even
one that may permissibly be carried out without a warrant -- must be
based upon ‘probable cause’ to believe that a violation of the law has
occurred.”). One such limited exception was recognized by the
Supreme Court in T.L.O. with respect to searches of students in
public schools:



                                 10
       [T]he accommodation of the privacy interests of
       schoolchildren with the substantial need of teachers
       and administrators for freedom to maintain order in
       the schools does not require strict adherence to the
       requirement that searches be based on probable cause
       to believe that the subject of the search has violated or
       is violating the law. Rather, the legality of a search of
       a student should depend simply on the reasonableness,
       under all the circumstances, of the search.

T.L.O., 469 U.S. at 341. T.L.O. thus established that searches
conducted in public schools are governed by the reasonableness
standard, and “what is reasonable depends on the context within
which a search takes place . . . . ‘balancing the need to search against
the invasion which the search entails.’” Id. at 337 (citing Camara,
387 U.S. at 528). T.L.O. solely addressed the standard applied to
searches in public schools, however, and thus left open the
appropriate standard governing seizures in that context.

        At oral argument, we asked the parties to brief for the Court
the appropriate standard governing seizures in this context. The Penn
Manor Defendants vigorously argued that we should adopt the
“arbitrary, capricious, or for the purpose of harassment” standard,
applied by the California Supreme Court in In re Randy G, 28 P.3d
239 (Cal. 2001), a case brought by a California public school student
alleging a seizure by his school in violation of the Fourth
Amendment. The Penn Manor Defendants contend that this reduced
standard should be applied in light of the different and distinct
interests implicated by a search rather than a seizure, particularly the
heightened level of intrusion that a search entails. Furthermore,
because the reasonableness standard applies in the criminal context
to police investigatory searches, the Penn Manor Defendants contend
that a reduced standard should correspondingly apply in the public


                                  11
school context. We decline to follow the Penn Manor Defendants’
suggested approach.

        Relying upon T.L.O., other courts of appeals to consider the
issue have concluded that reasonableness is the appropriate
benchmark to determine whether a seizure in the public school
context survives Fourth Amendment scrutiny. These courts of
appeals have largely rested their decisions upon their recognition of
the unique responsibilities public schools bear, particularly with
regard to disciplinary matters. In Wallace v. Batavia Sch. Dist. 101,
68 F.3d 1010, 1014 (7th Cir. 1995), the Seventh Circuit adopted a
reasonableness approach holding that “in the context of a public
school, a teacher or administrator who seizes a student does so in
violation of the Fourth Amendment only when the restriction of
liberty is unreasonable under the circumstances then existing and
apparent.” The Fifth Circuit also adopted this standard in Hassan v.
Lubbock Indep. Sch. Dist., 55 F.3d 1075, 1079 (5th Cir. 1995),
specifically noting that “while school officials are subject to the
limitations of the [F]ourth [A]mendment, the reasonableness of
seizures must be determined in light of all of the circumstances . . . .”
See also Doe, 334 F.3d at 909 (“In applying the Fourth Amendment
in the school context, the reasonableness of the seizure must be
considered in light of the educational objectives [the school vice-
principal] was trying to achieve.”); Milligan v. City of Slidell, 226
F.3d 652, 654 (5th Cir. 2000) (“Balancing renders essential a
consideration of the context in which a Fourth Amendment right is
asserted. Because this case involves the rights of students in a public
school . . . the nature of those rights is what is appropriate for children
in school.”); Edwards v. Rees, 883 F.2d 882, 884 (10th Cir. 1989)
(“We believe that the same considerations which moved the Supreme
Court to apply a relaxed Fourth Amendment standard in cases
involving school searches support applying the same standard in
school seizure cases.”).


                                    12
        We join these courts of appeals in finding seizures in the
public school context to be governed by the reasonableness standard,
giving special consideration to the goals and responsibilities of our
public schools. There is simply no Third Circuit or other federal
precedent which supports an application of the more lenient
“arbitrary, capricious, or for the purpose of harassment” standard
advocated by the Penn Manor Defendants. The reasonableness
standard is also consistent with the reduced liberty interest afforded
students in the public school setting. While “[w]e know that students
do not completely surrender their constitutional rights at the
schoolhouse gate, Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393
U.S. 503, 506 (1969), . . . ‘the nature of those rights is what is
appropriate for children in school.’” Wallace, 68 F.3d at 1013
(quoting Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 656 (1995)).
Compulsory attendance laws automatically inhibit the liberty interest
afforded public school students, as the law compels students to attend
school in the first place. See id. “Once under the control of the
school, students’ movement and location are subject to the ordering
and direction of teachers and administrators.” Id.

        We thus turn to the question of whether the school’s seizure
of Shuman was reasonable in light of the circumstances. Shuman
complains that he was forced to remain in the small conference room
outside of Gale’s office from 10:15 a.m. until approximately 2:00
p.m. This detention lasted no more than four hours. During that
time, Shuman was allowed to do his agricultural science work and
was able to leave the room to eat lunch in the cafeteria and to get a
drink of water; however, he was not otherwise permitted to come and
go freely or to attend his regularly scheduled classes. The purpose of
Shuman’s detainment was for the school to investigate the incident
of sexual misconduct, including Becker’s accusations, and to
determine an appropriate punishment. In light of the serious nature
of Becker’s accusations, or at a minimum, the misconduct which


                                 13
Shuman admitted to, it was reasonable for the school to detain
Shuman to investigate this behavior. Cf. Hassan, 55 F.3d at 1080
(finding confinement of misbehaving student for fifty minutes in
room at juvenile detention center during school-sponsored field trip
reasonable in light of presence of other potentially dangerous
juveniles).

        B.      Fourteenth Amendment Due Process Claim

         Shuman additionally claims a violation of his Fourteenth
Amendment due process rights, on account of the school’s alleged
failure to give him notice and an opportunity to present his side of the
story prior to his four-day suspension.

         Under the Fourteenth Amendment, no State shall “deprive any
person of life, liberty, or property, without due process of law . . . .”
U.S. CONST . amend. XIV, § 1. “Protected interests in property are
normally ‘not created by the Constitution. Rather, they are created
and their dimensions are defined’ by an independent source such as
state statutes or rules entitling the citizen to certain benefits.” Goss
v. Lopez, 419 U.S. 565, 572-73 (1975) (citing Bd. of Regents v. Roth,
408 U.S. 564, 577 (1972)). Here, on the basis of state law, Shuman
has a legitimate claim of entitlement to a public education.3 Cf. id. at
573 (finding that on the basis of Ohio state law, appellees had a
legitimate claim of entitlement to public education).

         Once it is determined that due process applies, the question
still remains what process is due. Id. at 577. In Goss, the Supreme

        3
         Under the Pennsylvania Administrative Code, “[e]ducation
is a statutory right, and students must be afforded all appropriate
elements of due process if they are to be excluded from school.” 22
PA . CODE § 12.8(a) (2005).

                                   14
Court laid down the minimum process required with respect to a
suspension of ten days or less of a public school student. “[I]n
connection with a suspension of 10 days or less . . . the student [must]
be given oral or written notice of the charges against him and, if he
denies them, an explanation of the evidence the authorities have and
an opportunity to present his side of the story.” Id. at 581. “The
Clause requires at least these rudimentary precautions against unfair
or mistaken findings of misconduct and arbitrary exclusion from
school.” Id. Furthermore,

        There need be no delay between the time ‘notice’ is
        given and the time of the hearing. In the great
        majority of cases the disciplinarian may informally
        discuss the alleged misconduct with the student
        minutes after it has occurred. We hold only that, in
        being given an opportunity to explain his version of
        the facts at this discussion, the student first be told
        what he is accused of doing and what the basis of the
        accusation is. . . . Since the hearing may occur almost
        immediately following the misconduct, it follows that
        as a general rule notice and hearing should precede
        removal of the student from school.

Id. at 582.

       Based upon Shuman’s own admissions of the notice and
process provided, the minimum protections established by the




                                  15
Supreme Court in Goss were satisfied.4          Shuman stated at his
deposition:

        And [Gale] said that she was claiming that I
        physically forced my hand upon her, and that she was
        very upset about it. And then I told him what I just
        went through and told you during the whole story and
        he said the stories weren’t matching and asked me if
        I knew about what she was talking about.

A. 161 (Dep. Shuman). Thus, by Shuman’s own declarations, Gale
orally gave Shuman notice of the allegations and an opportunity to

        4
          Shuman additionally argues that Pennsylvania law and the
Penn Manor Policy Manual entitle a student to an informal hearing
when a suspension is for more than three days. He further argues that
under Title 22, Section 12.8 of the Pennsylvania Administrative
Code, certain other due process requirements are to be observed in
regard to the informal hearing, including, inter alia, the right to speak
and produce witnesses on his own behalf and the right to question any
witnesses at the hearing. See 22 PA . CODE § 12.8(a) (2005). Though
Shuman concedes that a violation of the Pennsylvania Code or of the
Penn Manor Policy Manual does not alone establish a violation of due
process, he nonetheless argues that these sources are relevant in
determining the adequacy of the procedures used.
         Shuman is incorrect so far as federal law is concerned. It is
well-accepted that “state law does not ordinarily define the
parameters of due process for Fourteenth Amendment purposes;
rather, the minimum, constitutionally mandated requirements of due
process in a given context and case are supplied and defined by
federal law, not by state law or regulations.” Patterson v. Armstrong
County Children & Youth Servs., 141 F. Supp. 2d 512, 537 (W.D. Pa.
2001) (citing Davis v. Scherer, 468 U.S. 183, 194 (1984)).

                                   16
present his side of the story. Procedural due process in this context
requires nothing more. Cf. S.G. v. Sayreville Bd. of Educ., 333 F.3d
417, 424 (3d Cir. 2003), cert. denied, 540 U.S. 1104 (2004) (finding
no Fourteenth Amendment due process violation where school
principal met with student before imposing three-day suspension,
asked student to explain what he said and did, and student admitted
the relevant behavior).

       C.      Fourteenth Amendment Equal Protection Claim

        Shuman also claims that he was denied equal protection
because the school chose to ignore evidence proving that the sexual
misconduct involving Becker was consensual and instead chose only
to discipline him. The basis for Shuman’s claim is that he was
subjected to this alleged differential treatment because of his gender.

        Under the Fourteenth Amendment, no State shall “deny to any
person within its jurisdiction the equal protection of the laws.” U.S.
CONST . amend. XIV, § 1. This is essentially a direction that all
persons similarly situated should be treated alike. City of Cleburne
v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). In order to bring
a successful section 1983 claim for the denial of equal protection,
plaintiffs must prove the existence of purposeful discrimination.
Andrews v. City of Phila., 895 F.2d 1469, 1478 (3d Cir. 1990) (citing
Batson v. Kentucky, 476 U.S. 79, 93 (1986)). In other words, they
must demonstrate that they received different treatment from that
received by other individuals similarly situated. Id. (citing Kuhar v.
Greensburg-Salem Sch. Dist., 616 F.2d 676, 677 n.1 (3d Cir. 1980)).
Specifically, to prove sexual discrimination, a plaintiff must show
that any disparate treatment was based upon his gender. Id. (citing
Bohen v. City of East Chicago, 799 F.2d 1180, 1186-87 (7th Cir.
1986)).



                                  17
         The threshold question thus becomes whether Shuman and
Becker, though perhaps treated differently, were in fact similarly
situated in the first place. We answer this question in the negative.
First, Shuman admitted to some form of misconduct; Becker did not.
Additionally, Becker accused Shuman of wrongdoing; Becker herself
was not accused of any wrongdoing, other than Shuman’s charge that
Becker willingly took part in the sexual misconduct at issue. The
school’s investigation of Shuman and subsequent punishment were
a direct result of these factors. Because Shuman and Becker were not
similarly situated, Shuman’s equal protection claim must fail. Cf.
DeHart v. Horn, 390 F.3d 262, 272 (3d Cir. 2004) (affirming
summary judgment on equal protection claim because Buddhist
inmate not similarly situated to Jewish and Muslim inmates for
purposes of dietary accommodations where Buddhist inmate’s
proposed accommodations were more burdensome than those of
Jewish and Muslim inmates).

                        IV. CONCLUSION

        Because we find no violation of Shuman’s Fourth or
Fourteenth Amendment rights, we will affirm the judgment of the
District Court.




                                 18